Citation Nr: 0903574	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  00-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for 
asbestosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1951 to June 1955, 
and from January 1958 to October 1959.  He was born in 1932.

A rating action by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in April 1995 granted service 
connection for asbestosis and assigned an initial disability 
rating of 30 percent, effective from August 22, 1994.  In 
pertinent part, this appeal was taken from that rating 
decision.

The veteran testified before one of the undersigned Veterans 
Law Judges in Washington, D.C., in May 2002.  Following an 
in-house Board attempt in August 2002 to develop the evidence 
under guidelines then in effect, the case was remanded by the 
Board in September 2003.  

In part as a result of actions taken during the course of the 
current appeal, service connection is now also in effect for 
left orchiectomy, rated as 10 percent disabling; and calculus 
in the ureter, rated as 0 percent disabling; the veteran is 
also entitled to special monthly compensation under 38 
U.S.C.A. § 1114 on account of loss of use of a creative 
organ, effective from January 1, 2004.

In February 2005, the Board denied entitlement to service 
connection for non-Hodgkin's lymphoma, claimed as secondary 
to the service connected asbestosis, and remanded the case on 
the issue herein concerned for further evidentiary 
development.

In March 2006, the case was again remanded by the Board for 
the scheduling of a Travel Board hearing, at the request of 
the veteran's current attorney. 

The veteran provided testimony before another of the 
undersigned Veterans Law Judges on Travel Board at the VARO 
in March 2008; a transcript (Tr.) is of record.  The file was 
subsequently held open for a period of time to afford the 
veteran and his attorney an opportunity to obtain and submit 
a private medical examination report, as discussed at the 
hearing.  No such report has been received, and the case is 
now before the Board for final appellate review on the 
evidence of record.

During the course of the current appeal, a number of other 
issues have been raised, none of which is part of the current 
appeal, a fact which has been clarified on numerous occasions 
including most recently at the March 2008 hearing.


FINDING OF FACT

The preponderance of the competent medical evidence including 
numerous VA and private pulmonary function tests shows mild, 
at most, functional lung impairment due to asbestosis pleural 
disease without pulmonary asbestosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for service-connected asbestosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.97, Diagnostic 
Code 6833 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran received numerous notices in the course of his 
current claim which informed him of all pertinent 
requirements for supporting the claim.  The Board finds that 
the content of the letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the veteran were entirely adequate to inform 
him (and the understanding of that information was so 
acknowledged at the most recent hearing), or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown in this regard.  

The case has been remanded on numerous occasions, and the 
veteran has twice testified under oath on appeal.  In the 
aggregate, other than with regard to another examination, an 
issue which will be further addressed below, it appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
file, and that neither he nor his attorney has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of the current 
appeal.  As noted above, neither the veteran nor his attorney 
has suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance.  

As noted above, extensive development has taken place in this 
case, and the claim is associated with multiple folders of 
evidence.  In the aggregate, the veteran and his attorney 
have demonstrated actual knowledge of, and have acted upon, 
the information and evidence necessary to substantiate the 
pending claim, see, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that both appellant and 
attorney had demonstrated actual knowledge of the information 
and evidence necessary to establish the claim), and related 
notification requirements have been fulfilled. 

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

No useful purpose would be served in remanding this matter 
for yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  Lay statements may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence); see also Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Pursuant to 38 C.F.R. § 4.97, which delineates guidelines 
with regard to the general rating formula for Interstitial 
Lung Disease, Diagnostic Code (DC) 6833 provides for a 10 
percent disability rating is warranted for asbestosis where 
the evidence shows Forced Vital Capacity (FVC) in 1 second of 
75 to 80 percent predicted; or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted.  A 30 percent rating is 
warranted with FVC of 65 to 74 percent; or a DLCO (SB) of 56 
to 65 percent predicted.  A 60 percent evaluation requires 
FVC of 50 to 64 percent predicted; or DLCO (SB) of 40 to 55 
percent predicted; or maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value; or DLCO (SB) of less than 40 percent of predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation; or cor 
pulmonale (right heart failure) or pulmonary hypertension, or 
requires outpatient oxygen therapy.

Post-bronchodilator studies are required when pulmonary 
function tests (PFTs) are performed for disability evaluation 
purposes, except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done.  When evaluating based on PFTs, post- bronchodilator 
results are to be utilized in applying the evaluation 
criteria in the Rating Schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator values are to be used for rating purposes.  38 
C.F.R. §§ 4.96, 4.97, DC 6833.

The criteria under Diagnostic Code 6833 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned).

Asbestosis is a pneumoconiosis caused by asbestos particles.  
See McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  "The 
only known cause of asbestos or mesothelioma . . . is 
exposure to asbestos."  59 Fed. Reg. 42,498 (Aug. 18, 1994).

Several other diagnostic codes are available for evaluating 
respiratory problems.  For instance, under the criteria in 
effect prior to October 7, 1996, bronchial asthma warranted a 
10 percent evaluation if it is mild, with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  In order to warrant the next 
higher evaluation of 30 percent, the disorder must have been 
moderate, characterized by asthmatic attacks that are rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation was warranted if the disorder was severe, with 
frequent attacks of asthma, marked dyspnea on exertion 
between attacks, with only temporary relief by medication, 
and with more than light manual labor prohibited.  The 100 
percent rating required that the asthma be pronounced, with 
very frequent asthmatic attacks, severe dyspnea on slight 
exertion between attacks, and marked weight loss or other 
evidence of a severe impairment of health.  38 C.F.R. § 4.96, 
Diagnostic Code 6602 (1996).

Under the new criteria, bronchial asthma warrants a 10 
percent evaluation if the FEV-1 is 71 to 80 percent of the 
value predicted; or if the ratio of FEV-1/FVC is 71 to 80 
percent; or if intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent evaluation 
is warranted if the FEV-1 is 56 to 70 percent of the value 
predicted; if the FEV-1/FVC ratio is 56 to 70 percent; or if 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 60 percent rating is assignable where the FEV-1 
is 40 to 55 percent of the value predicted; if the FEV-1/FVC 
ratio is 40 to 55 percent; or at least monthly visits to a 
physician are made for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required.  A 100 
percent rating requires an FEV-1 of less than 40 percent of 
the predicted value; or an FEV1/FVC ratio of less than 40 
percent; or more than one attack per week of episodes of 
respiratory failure; or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno- 
suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2008).  

There are no other pertinent criteria which would be 
applicable herein.  For that matter, DC 6833 is the one which 
is specifically identified for rating asbestosis and the 
others potentially available, such as for asthma, are either 
not as relevant and/or applicable or would not provide higher 
than, or even as high a rating, as DC 6833. 

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

Extensive clinical data is in the file for comparative 
purposes.  VA and private clinical reports and assessments 
are also in the file showing treatment for a myriad of other 
disabilities.  Private evaluative reports from 1993 to the 
late 1990s are in the file showing a history of the veteran's 
working with asbestos in service in the 1950s, and thereafter 
as a civilian, as a brake man with the railroad, and in 
roofing.  The veteran then said he had been told he had 
chronic obstructive lung disease (COPD), but this was not 
shown to have been confirmed, and segments of his history 
were not otherwise confirmed.  Comparative lung capacity 
studies were reported in detail and are in the file including 
from W.M.A., M.D. and R.C.G., M.D., with the conclusion being 
that he had restrictive lung disease with no air flow 
limitation.  One physician noted that, if the restrictive 
process were due to asbestosis, one would expect a reduction 
in diffusing capacity.  Another physician opined that he had 
significant pleural thickening, which might have been caused 
by asbestosis exposure, but which had been stable for some 
time.

D.R.B., M.D., in a statement n April 1994, noted that he had 
evaluated the veteran in mid-1993.  He described a 
hypoventilated chest with bibasilar discoid atelectasis and 
bilateral pleural thickening without interval changes since 
May 1993, and no sign of definite pleural calcification.

A statement from D.W.H., M.D., in August 1996 was to the 
effect that there was some bilateral pleural thickening but 
no active disease.  He found scarring only in the left lower 
lobe.

The veteran was evaluated in the late 1990s for asymptomatic 
neck nodules.  Complete reports are now of record from a 
supraclavicular node biopsy and other studies in 1998, which 
were assessed by the Armed Forces Institute of Pathology 
(AFIP) and found to be follicle center lymphoma, follicular 
and diffuse, grade 3/3 (large cell), and low grade lymphoma 
due to non-Hodgkins was diagnosed.  Pre-excision and 
histological evaluation, when the cervical adenopathy had 
been identified, he had been noted to have a diagnosis of 
asbestosis.

Further VA respiratory evaluations in June 1999 confirmed a 
mild obstructive ventilatory defect as reflected in the 
decreased FEV1/FVC ratio of 77 percent.  The examiner noted 
that this was slightly bronchodilatory responsive.  However, 
the normal FVC suggested no significant restrictive defect, 
and room air arterial blood gas was unremarkable.  Diffusion 
was normal when corrected for alveolar volume.

On a clinic visit for other problems in October 2000, the 
veteran had bibasilar crackles which abated on deep 
inspiration, and otherwise no rhonchi or rales after the 
initial inspiration.  He had no complaints of chest pain or 
shortness of breath.  It was noted that he had had a 
cerebrovascular accident (CVA) two years before and more 
recently, had fallen.

He was seen for complaints of back pain and a fall with 
possible rib injury in February 2002, at which time chest X-
rays showed a 4 cm. pleural-based density in the right 
hemithorax.  The left lung was clear.  Further testing was 
undertaken primarily to determine stability.  It was later 
confirmed that this possibly represented calcified pleural 
plaques, unchanged.

When seen in March 2002, he complained of shortness of breath 
(SOB), but on evaluation this was felt to be no greater than 
baseline.  The veteran rated the SOB as 2/10 in severity, 
usually only exertional, and he was told to continue taking 
his medications.

An updated report from W.M.A., M.D., in October 2002 showed 
that he had seen the veteran then with many complaints, as 
was his pattern, but "none of them had much to do with his 
pulmonary problems per se".  The physician said that he saw 
no evidence of progressive lung disease and, specifically, 
his lungs were clear.  He further opined that "his 
asbestosis-related pleural thickening and other parenchymal 
changes that may or may not be related to asbestos have not 
changed clinically.  I don't expect things to change unless 
he develops some other complications. . . . I will see him in 
about a year to re-evaluate him but at the present time from 
a pulmonary standpoint he seems to (be) quite good."  
Follow-up reports from R.C.G., M.D., in April 2002 and 
W.M.A., M.D., in December 2003, were similar to that cited 
above with no clinical changes. 

On a repeat study in December 2002, it was noted that he had 
various symptoms in the past.  A CT scan in July 2002 had 
shown pleural thickening, bilateral, and plaquing was 
unchanged from previously with left lower base 
calcifications.  There were no other pertinent abnormalities.

On a special evaluation in January 2004, the pulmonary 
evaluator opined that, upon full evaluation, the veteran did 
in fact have non-Hodgkin's lymphoma manifested in a low grade 
follicular lymphoma, which did not require treatment at this 
time.  He specifically opined that this had no relationship 
to his asbestosis exposure.

Extensive VA outpatient records are now in the file from 1998 
to present showing myriad complaints and ongoing reference to 
a history of asbestosis exposure, but no changes in related 
symptoms.

A special VA pulmonary evaluation was undertaken in April 
2005.  Numerous pulmonary studies are in the file.  The 
veteran was noted to have a tangential history, and 
complained of many things but not related to his lungs.  He 
denied chronic cough, sputum production, or dyspnea on 
exertion.  He said that when he walked up stairs his back 
would hurt.  The examiner noted that his file was reviewed to 
the extent possible.  Chest examination was clear and there 
were no rales.  Chest X-ray showed the unchanged calcified 
pleural plaques and pleural thickening, without evidence of 
any interstitial fibrosis.  Pulmonary function studies showed 
mild reduction of total lung capacity, with normal slow viral 
capacity.  He had severe reduction in ERV, some of which was 
felt to be extra-pulmonary on nature.  Spirometry showed 
small airways obstruction without evidence of major airway 
obstruction.  His diffusing capacity was entirely normal.  
The assessment was that he had asbestosis pleural disease 
without evidence of pulmonary asbestosis.  The examiner 
opined that he had very mild restriction which was extra-
pulmonary, and small airways disease which was trivial at 
most.

The graphs associated with spirometry tests in February 2007 
are of record, and were felt to be reflective of the 
veteran's overall impairment.  The examiner summarized that 
he had pre-bronchodilator therapy spirometry and FVC was 1.96 
liters, 59% predicted; FEV-1 was 1.6 liters, 67% predicted; 
MUV was 60.2 liters, which was indicating good effort.  Post-
bronchodilator therapy FVC was 2.25 liters 68%; and FEV-1 was 
1.87 liters, indicating good bronchodilator therapy response.  
Lung volumes were done and vital capacity was 1.96 liters, 
71% predicted.  Total lung capacity was 5.92 liters, 119% 
predicted.  RV/TLC ratio was increased at .67 indicating air 
trapping.  DLCO was 21.28, 103% predicted.  DLCO/VA was 5.09, 
123% predicted.  His flow volume loop was suggestive of mild 
obstructive pattern.  The conclusion of the examiner was that 
he had mild COPD with good post-bronchodilator therapy 
response and increased RV/TLC ratio suggested air trapping.  
The veteran was noted to have provided suitable effort for 
the test results to be reliable.

The veteran's repeated testimony has been noted and is 
appreciated, including most recently in March 2008.  In 
substance, his pertinent complaints were limited to stating 
that the examination most recently conducted was inadequate, 
and that the examiners kept making him push too hard.  He had 
symptoms associated with a number of non-asbestosis related 
difficulties.  He asked for time to obtain an additional 
private medical evaluation, which, as noted above, was not 
forthcoming.

In assessing the veteran's service-connected asbestosis as it 
has been manifested since 1994, the Board notes that the 
clinical evidence, both VA and private, is entirely adequate 
to support this decision.  The fact that there have been 
multiple, not just one or two examinations during this 
period, by both private and VA pulmonary specialists, with 
appropriate testing at all levels, is helpful.  Moreover, 
these tests are all entirely consistent with one another.  
The veteran has complained that the most recent examiner made 
him exert himself beyond his comfort level, but it must be 
noted that this is the essential nature of pulmonary function 
tests, which are undertaken to determine the exact parameters 
of objective functionality.  In fact, the examiner has noted 
that he provided sufficient effort to render the tests 
credible and the overall aggregate longstanding and recent 
results reliable, and such findings are essential in applying 
the rating criteria. 

It is perhaps even more significant to note that the veteran 
has virtually no clinical symptoms related to his asbestosis, 
and even some of the modest problems which have been 
attributed thereto in the past may well be due to non-
pulmonary sources.  In essence, he has mild COPD with good 
post-bronchodilator therapy response and increased RV/TLC 
ratio, suggesting air trapping.  All of the trained medical 
observers appear to agree that the symptoms associated with 
his purported in-service asbestosis exposure are mild at 
most.  Moreover, while the Board will not disagree with the 
liberal assignment of a basic 30 percent disability 
evaluation from the start, there is no objective, clinical 
basis for any rating in excess thereof.  The evidence in that 
regard is not equivocal, and a reasonable doubt is not raised 
to be resolved in favor of an increase.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, any interference with employment other than 
that contemplated within the regular schedular standards, or 
frequent periods of hospitalization due to asbestosis.  There 
is no evidence that the service-connected asbestosis 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the veteran's symptoms are 
consistent with the applicable criteria in the Rating 
Schedule.  Therefore, the Board concludes that the question 
of an extra-schedular rating has not been raised, and need 
not be further addressed herein.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, the Board has considered whether the case calls for 
staged ratings for this service-connected disability, as the 
Court indicated can be done in this type of case, in 
Fenderson, supra.  However, upon reviewing the longitudinal 
record in this case, it is noted that the 30 percent assigned 
is reflective of his highest degree of impairment at any 
stage during this entire period, and staging is not 
warranted.


ORDER

An initial evaluation for asbestosis in excess of 30 percent 
disabling is not warranted, and the appeal is denied.



			
	HOLLY E. MOEHLMANN	ALAN S. PEEVY 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                                    
________________________________
ANDREW J. MULLEN
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


